                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         EARL WARNER,
                                   4                                                        Case No. 16-cv-04345-YGR (PR)
                                                         Plaintiff,
                                   5                                                        ORDER GRANTING DEFENDANTS’
                                                  v.                                        MOTION FOR SUMMARY
                                   6                                                        JUDGMENT FOR FAILURE TO
                                         A. SOLIS, et al.,                                  EXHAUST ADMINISTRATIVE
                                   7                                                        REMEDIES; AND DENYING AS
                                                         Defendants.                        MOOT THEIR MOTION FOR
                                   8                                                        JUDGMENT ON THE PLEADINGS
                                                                                            FOR FAILURE TO STATE A CLAIM
                                   9
                                         I.   INTRODUCTION
                                  10
                                              On August 2, 2016, Plaintiff, who is a member of the Jewish religion and currently in
                                  11
                                       custody at Richard J. Donovan Correctional Facility (“RJD”), filed his original pro se complaint
                                  12
Northern District of California
 United States District Court




                                       under 42 U.S.C. § 1983, in which he sought enforcement of a settlement agreement reached in his
                                  13
                                       earlier case, Case No. C 11-5039 YGR (PR) (N.D. Cal. filed October 13, 2011) (“Warner I”). In
                                  14
                                       his original complaint, Plaintiff named the following Defendants at Salinas Valley State Prison
                                  15
                                       (“SVSP”): Jewish Chaplain Rabbi Y. Friedman; Chief Deputy Warden A. Solis; Correctional
                                  16
                                       Administrator L. Trexler; and Appeals Examiner K. Kostecky. Plaintiff also named the following
                                  17
                                       Defendants from the California Department of Corrections and Rehabilitation (“CDCR”):Chief of
                                  18
                                       the Inmate Appeals Branch R. Manuel; and Food Administrator L. Maurino. Lastly, Plaintiff
                                  19
                                       named the following Defendants from the California Health Care Facility (“CHCF”): Assistant
                                  20
                                       Director of Dietetic A. Rivera; Jewish Chaplain Rabbi Shleffar; Program Assistant of the Acute
                                  21
                                       Treatment Program J. A. Soliz; and Chief of the Office of Administrative Appeals J. A. Zamora.
                                  22
                                       He sought injunctive relief and monetary damages.
                                  23
                                              Plaintiff claimed that a settlement was reached in Warner I on May 23, 2013, which
                                  24
                                       “included the provision of a Kosher Religious Diet.” Dkt. 1 at 5. Plaintiff claimed that on June
                                  25
                                       24, 2013, he began receiving a Kosher Religious Diet. Id. at 6. However, Plaintiff stated as
                                  26
                                       follows:
                                  27                   [ ] The Kosher Religious Diet of which the defendant’s [sic] caused
                                                       to be provided [to] plaintiff had already begun to undergo a gradual
                                  28                   changing in content, clearly degrading in nature; resulting from a new
                                                      contract with an alternate Kosher Food Products Manufacturer,
                                   1                  established on/or about April 8, 2-13.
                                   2                  [ ] Plaintiff had not been advised of any proposed changes to the
                                                      standard quality of the Kosher Food Products during the settlement
                                   3                  conferences leading to the agreement on May 23, 2013.
                                   4   Id.

                                   5          On June 28, 2013, counsel for Defendants in Warner I filed a Stipulation for Voluntary

                                   6   Dismissal with Prejudice, that action was voluntarily dismissed on July 15, 2013, and judgment

                                   7   was issued. Dkts. 54, 55 in Case No. C 11-5039 YGR (PR).

                                   8          As mentioned above, on August 2, 2016, Plaintiff filed the instant action, in which he

                                   9   alleged in his original complaint that the Warner I settlement agreement needed to be enforced

                                  10   because he was “subjugated to degrading changes in the Kosher Religious Diet he was being

                                  11   provided . . . .” Dkt. 1 at 8. On January 11, 2017, the Court dismissed this action as duplicative

                                  12   of Warner I and issued judgment. Dkts. 4, 5. Plaintiff appealed the dismissal and judgment to the
Northern District of California
 United States District Court




                                  13   Ninth Circuit Court of Appeals. Dkt. 6.

                                  14           On October 26, 2017, the Ninth Circuit vacated this Court’s judgment and remanded for

                                  15   further proceedings. Dkt. 14. The Ninth Circuit stated as follows:

                                  16                  . . . Warner’s religious diet claims are based on events that occurred
                                                      after Warner I, the claim based on the alleged failure to provide
                                  17                  Warner with hot meals did not arise out of the same transactional
                                                      nucleus of facts, and defendants Rivera, Shleffar, Soliz, Zamora, and
                                  18                  Maurino were not parties to the prior action. See Adams v. Cal. Dep’t
                                                      of Health Servs., 487 F.3d 684, 688-89 (9th Cir. 2007) (setting forth
                                  19                  standard of review and explaining that in determining whether a later-
                                                      filed action is duplicative, this court examines “whether the causes of
                                  20                  action and relief sought, as well as the parties or privies to the action,
                                                      are the same”), abrogated on other grounds by Taylor v. Sturgell, 553
                                  21                  U.S. 880 (2008). Without reviewing the settlement agreement in
                                                      Warner I, which is not in the record, we cannot determine whether the
                                  22                  present action can properly be understood as an action to enforce the
                                                      settlement agreement in Warner I. We vacate the district court’s
                                  23                  judgment and remand for further proceedings.
                                  24   Id. at 2. Thereafter, the Ninth Circuit issued its mandate. Dkt. 15.

                                  25          The instant matter was then reopened.

                                  26          On April 26, 2018, the Court screened Plaintiff’s original complaint and found that, when

                                  27   liberally construed, Plaintiff stated cognizable claims under the First Amendment and under the

                                  28   Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc-1 (“RLUIPA”), for a
                                                                                          2
                                   1   substantial burden on the religious exercise of a person residing in or confined to an institution

                                   2   against Defendants Friedman, Trexler, Solis, Kostecky, Manuel and Maurino. Dkt. 18 at 4. The

                                   3   Court dismissed all other claims and Defendants, including Defendants Rivera, Shleffar, Soliz,

                                   4   and Zamora as not filed in the proper venue because they related to his incarceration at the CHCF,

                                   5   which is located in the Eastern District of California. Id. at 3. Thereafter, all of the

                                   6   aforementioned Defendants except Defendants Friedman and Maurino were successfully served.

                                   7   The Court received information that Defendants Friedman and Maurino were no longer employed

                                   8   at SVSP or at the CDCR, respectively. See Dkts. 24, 32.

                                   9          On July 12, 2018, the remaining served Defendants—Defendants Trexler, Solis, Kostecky,

                                  10   and Manuel—moved to dismiss Plaintiff’s original complaint on the grounds that this Court did

                                  11   not retain jurisdiction to enforce the settlement agreement and Plaintiff failed to allege any acts by

                                  12   Defendants unrelated to Warner I that could serve as a basis for liability in this separate action.
Northern District of California
 United States District Court




                                  13   Dkt. 28.

                                  14          Instead of filing an opposition to the motion to dismiss, Plaintiff moved for leave to file an

                                  15   amended complaint and submitted his amended complaint, in which he still seeks injunctive relief

                                  16   and monetary damages. Dkt. 37-1. Defendants then filed a request to screen Plaintiff’s amended

                                  17   complaint. Dkt. 38. Defendants noted that Plaintiff’s amended complaint “add[ed] completely

                                  18   new allegations against Defendants that were not previously reviewed or screened by the Court,”

                                  19   stating as follows:

                                  20                  Specifically, Plaintiff alleges that that Defendants, all staffers at
                                                      [SVSP], processed administrative appeal log no. SVSP-15-1749 and
                                  21                  provided him with a copy of a letter from a rabbi based in Brooklyn,
                                                      New York that confirmed that ABC Ventures’ food is kosher. (ECF
                                  22                  No. 37-1 ¶¶ 5-8; 46-48.) Plaintiff also alleges that Defendants did not
                                                      use a California based certification agency. (Id. at ¶¶ 51 & 55.)
                                  23                  Plaintiff did not allege these facts in the original complaint. Further,
                                                      Plaintiff also names CDCR’s former Secretary S. Kernan as a
                                  24                  defendant for the first time in his amended complaint, but does not
                                                      appear to allege any facts that show that Kernan was personally
                                  25                  involved in any alleged deprivation of right. This Court should screen
                                                      Plaintiff’s first amended complaint to determine whether Defendants
                                  26                  actions in transmitting a letter from a rabbi certifying that food
                                                      provided by an outside vendor is kosher and failing to use a California
                                  27                  based certification agency states a cognizable claim. The Court
                                                      should also screen the first amended complaint to determine whether
                                  28                  Plaintiff has stated a claim against Kernan.
                                                                                          3
                                   1   Dkt. 38 at 4.

                                   2          In an Order dated February 6, 2019, the Court granted Plaintiff’s motion to amend his

                                   3   complaint, and thus, the operative complaint in this action is the amended complaint. Dkt. 41 at 4.

                                   4   The Court then denied as moot Defendants’ motion to dismiss the original complaint. Id. at 9.

                                   5   The Court noted in addition to Defendant Kernan, Plaintiff had also named “almost the same

                                   6   Defendants (except for Defendant Friedman) in his amended complaint, including Defendants

                                   7   Trexler, Solis, Kostecky, Manuel and Maurino.” Id. at 5 (quoting Dkt. 37-1 at 1). Thus, the Court

                                   8   noted that because Plaintiff had not named Defendant Friedman in the amended complaint, then

                                   9   all claims against Defendant Friedman were dismissed. Id. Upon reviewing Plaintiff’s allegations

                                  10   in his amended complaint, the Court determined that it stated a cognizable First Amendment claim

                                  11   against Defendants Trexler, Solis, Kostecky, Manuel and Maurino. Id. at 5-9. The Court also

                                  12   found that Plaintiff’s allegations stated a cognizable claim under the RLUIPA for substantial
Northern District of California
 United States District Court




                                  13   burden on the religious exercise of a person residing in or confined to an institution against

                                  14   Defendants Trexler, Solis, Kostecky, Manuel and Maurino. Id. Finally, the Court dismissed

                                  15   without prejudice Plaintiff’s supervisory liability claim against Defendant Kernan. The Court then

                                  16   ordered the remaining Defendants to answer the amended complaint and issued a briefing

                                  17   schedule to govern dispositive motions in this action. Id. at 11-14.

                                  18          On February 22, 2019, the served Defendants filed an answer to the amended complaint.

                                  19   Dkt. 43.

                                  20          On February 25, 2019, the Court noted that it had been informed that the CDCR’s Office

                                  21   of Legal Affairs was authorized to accept service on behalf of Defendant Maurino. Dkt. 45 at 1.

                                  22   Thus, the Clerk of the Court was directed to reissue service on Defendant Maurino at the Office of

                                  23   Legal Affairs. Id. Defendant Maurino has since been served and has filed an answer to the

                                  24   amended complaint. Dkt. 52.

                                  25          The parties are now presently before the Court on the dispositive motion filed by the

                                  26   served Defendants—Defendants Trexler, Solis, Kostecky, Manuel and Maurino (hereinafter

                                  27   “Defendants”). Dkt. 53. Defendants move for summary judgment on Plaintiff’s First Amendment

                                  28   and RLUIPA claims on the following grounds: (1) Plaintiff failed to exhaust administrative
                                                                                         4
                                   1   remedies against Defendants, as required by the Prison Litigation Reform Act (“PLRA”); and

                                   2   (2) Defendants are entitled to qualified immunity. Id. at 17-27. In the alternative, Defendants

                                   3   move for judgment on the pleadings to dismiss Plaintiff’s First Amendment and RLUIPA claims

                                   4   that Defendants improperly denied him a Kosher Religious Diet. Id. at 27-28. Despite being

                                   5   given an extension of time to do so, see Dkt. 55, Plaintiff failed to file an opposition to

                                   6   Defendants’ dispositive motion.

                                   7            Having read and considered the papers submitted in connection with this matter, the Court

                                   8   hereby GRANTS Defendants’ motion for summary judgment for failure to exhaust administrative

                                   9   remedies, and DENIES as moot their motion for judgment on the pleadings for failure to state a

                                  10   claim.

                                  11    II.     DISCUSSION
                                  12            One of the issues presented in Defendants’ summary judgment motion is whether Plaintiff
Northern District of California
 United States District Court




                                  13   properly exhausted his administrative remedies against Defendants. Before turning to the facts of

                                  14   this case, the Court briefly reviews the requirements of the PLRA and administrative review

                                  15   process applicable to California prisoners.

                                  16            A.   Legal Framework for Exhaustion of Available Administrative Remedies
                                  17            The PLRA requires a prisoner to exhaust all available administrative remedies before

                                  18   bringing an action with respect to prison conditions. 42 U.S.C. § 1997e(a). “[T]he PLRA’s

                                  19   exhaustion requirement applies to all inmate suits about prison life, whether they involve general

                                  20   circumstances or particular episodes, and whether they allege excessive force or some other

                                  21   wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

                                  22            Exhaustion of all “available” remedies is mandatory; those remedies neither need to meet

                                  23   federal standards, nor must they be “plain, speedy, and effective.” Booth v. Churner, 532 U.S.

                                  24   731, 739-40 (2001). The PLRA requires proper exhaustion of administrative remedies. Woodford

                                  25   v. Ngo, 548 U.S. 81, 83 (2006). “Proper exhaustion demands compliance with an agency’s

                                  26   deadlines and other critical procedural rules because no adjudicative system can function

                                  27   effectively without imposing some orderly structure on the course of its proceedings.” Id. at 90-

                                  28   91. Thus, compliance with prison grievance procedures is required by the PLRA to exhaust
                                                                                          5
                                   1   properly. Id.

                                   2          The CDCR provides its inmates and parolees the right to appeal administratively “any

                                   3   departmental decision, action, condition, or policy which they can demonstrate as having an

                                   4   adverse effect upon their welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). It also provides its

                                   5   inmates the right to file administrative appeals alleging misconduct by correctional officers. Cal.

                                   6   Code Regs. tit. 15, § 3084.1(e).

                                   7          On January 28, 2011, certain revisions to the California prison regulations governing

                                   8   inmate grievances became operative. See History, Note 11, Cal. Code Regs. tit. 15, § 3084.2. In

                                   9   order to exhaust all available administrative remedies within this system, a prisoner must submit

                                  10   his complaint on CDCR Form 602 (“602 appeal”) and proceed through three levels of appeal:

                                  11   (1) first formal level appeal filed with one of the institution’s appeal coordinators, (2) second

                                  12   formal level appeal filed with the institution head or designee, and (3) third formal level appeal
Northern District of California
 United States District Court




                                  13   filed with the CDCR director or designee (i.e., “Director’s level”). Cal. Code Regs. tit. 15,

                                  14   §§ 3084.1(b), 3084.7. Under specific circumstances, the first level review may be bypassed. Id.

                                  15   The third level of review constitutes the decision of the Secretary of the CDCR and exhausts a

                                  16   prisoner’s administrative remedies. Id. § 3084.7(d)(3). A California prisoner is required to submit

                                  17   an inmate appeal at the appropriate level and proceed to the highest level of review available to

                                  18   him. Butler v. Adams, 397 F.3d 1181, 1183 (9th Cir. 2005); Bennett v. King, 293 F.3d 1096, 1098

                                  19   (9th Cir. 2002).

                                  20          The level of detail in an administrative grievance necessary to exhaust a claim properly is

                                  21   determined by the prison’s applicable grievance procedures. Jones v. Bock, 549 U.S. 199, 218

                                  22   (2007). The level of specificity required in the appeal is described in the California Code of

                                  23   Regulations as follows:

                                  24                   The inmate or parolee shall list all staff member(s) involved and shall
                                                       describe their involvement in the issue. To assist in the identification
                                  25                   of staff members, the inmate or parolee shall include the staff
                                                       member’s last name, first initial, title or position, if known, and the
                                  26                   dates of the staff member’s involvement in the issue under appeal.
                                  27   Cal. Code Regs. tit. 15, § 3084.2(a)(3) (emphasis added).

                                  28
                                                                                          6
                                              B.      Factual Background1
                                   1
                                                      1. The Parties
                                   2
                                              At the time of the events set forth in his amended complaint, Plaintiff was a state prisoner
                                   3
                                       “in the custody of the [CDCR].” See Dkt. 42 at 2.
                                   4
                                              Plaintiff contends that Defendants Trexler, Solis, and Kostecky worked as administrators at
                                   5
                                       SVSP during the alleged time period who reviewed 602 appeals concerning matters occurring at
                                   6
                                       SVSP and acted as the final decision makers within the administrative process. Id. at 2-3.
                                   7
                                       Plaintiff contends that Defendant Manuel served as the “Chief decision-maker of the [CDCR]’s
                                   8
                                       administrative remedy process” during the time period alleged in his amended complaint. Id. at 3.
                                   9
                                       Plaintiff sued Defendant Maurino, alleging that she was “responsible for the planning and
                                  10
                                       implementation of all [CDCR] menus,” including the approval of the menus as well as the
                                  11
                                       procurement and distribution of all food products during the alleged time period. Id. at 3.
                                  12
Northern District of California




                                                      2. Plaintiff’s 602 Appeals
 United States District Court




                                  13
                                              As mentioned above, the State of California provides its inmates and parolees the right to
                                  14
                                       appeal administratively “any departmental decision, action, condition or policy perceived by those
                                  15
                                       individuals as adversely affecting their welfare.” See Cal. Code Regs. tit. 15, § 3084.1(a). The
                                  16
                                       Office of Appeals (“OOA”) receives, reviews, and maintains non-medical inmate grievances
                                  17
                                       accepted for a third level review, which is the final review in CDCR’s inmate grievance process.
                                  18
                                       Spaich Decl. ¶ 3.
                                  19

                                  20
                                              1
                                  21              This Order contains many acronyms and abbreviations. Here, in one place, they are:

                                  22         602 Appeal                CDCR Form 602
                                             CHCF                      California Health Care Facility
                                  23         CDCR                      California Department of Corrections and Rehabilitation
                                             CMC                       California Men’s Colony
                                  24
                                             Director’s/Third Level    Third Formal Level Appeal Filed with CDCR Director or designee
                                  25         IATS                      Inmate Appeals Tracking System
                                             OOA                       Office of Appeals
                                  26         PLRA                      Prison Litigation Reform Act
                                             RJD                       Richard J. Donovan Correctional Facility
                                  27         RLUIPA                    Religious Land Use and Institutionalized Persons Act
                                             SVSP                      Salinas Valley State Prison
                                  28
                                             VSP                       Valley State Prison
                                                                                          7
                                   1          Upon receipt by the OOA, non-healthcare inmate grievances concerning the actions of

                                   2   custody staff are logged into a computer database known as the Inmate Appeals Tracking System

                                   3   (“IATS”). Id. ¶ 4. The IATS tracks inmate appeals that have been accepted by the OOA and

                                   4   adjudicated at the third level of review, as well as all appeals that were received and screened out,

                                   5   and the reasons the appeals were screened out. Id.

                                   6          Again, as explained above, in order to exhaust available administrative remedies within

                                   7   this system, a prisoner must proceed through three levels of appeal. See Cal. Code Regs. tit. 15,

                                   8   § 3084.5; Barry v. Ratelle, 985 F. Supp. 1235, 1237 (S.D. Cal. 1997). If an inmate pursues his

                                   9   claims through the third-level review, the inmate has satisfied the administrative remedies

                                  10   exhaustion requirement under § 1997e(a). See id. at 1237-38.

                                  11          Here, OOA Acting Chief J. Spaich claims that he searched Plaintiff’s appeal file for any

                                  12   third level inmate appeals properly submitted by Plaintiff between October 2013 and February 4,
Northern District of California
 United States District Court




                                  13   2019. Spaich Decl. ¶¶ 5-6. The aforementioned review revealed that during the relevant time

                                  14   frame Plaintiff submitted twenty-two inmate appeals. Id. ¶¶ 6-28, Exs. A-W. And of these inmate

                                  15   appeals, only two appeals addressed Plaintiff’s complaints about a Kosher Religious Diet: Appeal

                                  16   Log Nos. CHCF 13-00097 and RJD 16-02054. Id. ¶¶ 6, 8, 20, Ex. A-C.

                                  17          The Court elaborates on the two aforementioned relevant appeals below by including the

                                  18   following summary provided by Defendants, as follows:

                                  19                    [a. Appeal Log No. CHCF 13-00097]
                                  20                  In inmate appeal CHCF 13-00097, Warner alleged that he had not
                                                      received food that complied with his religious-kosher-diet
                                  21                  requirements while housed at the Stockton Acute Treatment Program
                                                      at [CHCF], Stockton, California. (Decl. Spaich ¶¶ 6, 7, Ex. B.)
                                  22                  Warner’s inmate appeal, dated August 2, 2013, complained that he
                                                      settled a civil lawsuit on May 23, 2013, but had not yet received a
                                  23                  kosher diet. (Decl. Spaich Ex. B.) Warner alleged that he had
                                                      received food products with no manufacturer’s label, table of
                                  24                  contents, ingredients, universal seals, or expiration dates. (Id.)
                                                      Warner further complained that he had only received one hot meal.
                                  25                  (Id.) In his inmate appeal, Warner did not identify Defendants or
                                                      describe any alleged wrongdoing by them. (Id.) Defendants did not
                                  26                  review or decide this inmate appeal on behalf of the OOA or CDCR.
                                                      (Spaich Decl. ¶ 7 Ex. B.) This inmate appeal was reviewed and
                                  27                  processed by Appeals Examiner C. Zuniga at the third level of review,
                                                      who is not a defendant in this lawsuit. (Id.)
                                  28
                                                                                         8
                                                        [b. Appeal Log No. CHCF 13-00097]
                                   1
                                                      In inmate appeal RJD 16-02054, Warner alleged that he had been
                                   2                  inappropriately denied Kosher meals while housed at [RJD,] San
                                                      Diego, California. (Decl. Spaich ¶¶ 6, 8, Ex. C.) Warner submitted
                                   3                  an inmate appeal dated May 12, 2016 that stated he had been
                                                      transferred from the California Men’s Colony [(“CMC”)] to [RJD] on
                                   4                  April 26, 2016, but had not yet received his religious kosher meal diet.
                                                      (Id.) In his inmate appeal, Warner did not identify Defendants or
                                   5                  describe any alleged wrongdoing by them. (Id.) Defendants did not
                                                      review or decide this inmate appeal on behalf of the OOA or CDCR.
                                   6                  (Spaich Decl. ¶ 8 Ex. C.) This inmate appeal was reviewed and
                                                      processed by Appeals Examine J. Vila at the third level of review,
                                   7                  who is not a defendant in this lawsuit. (Id.)
                                   8   Dkt. 53 at 13-14 (citing Spaich Decl. ¶¶ 6-8, Exs. B, C) (brackets added).

                                   9          Finally, the Court also elaborates on remaining appeals accepted and reviewed at the third

                                  10   level of review from 2013 through 2018,2 by including the following summary provided by

                                  11   Defendants, as follows:

                                  12                    [c. Remaining Inmate Appeals Accepted and Reviewed by the
Northern District of California
 United States District Court




                                                        Third Level of Review from 2013 to 2018]
                                  13
                                                      Inmate appeal RJD 13-02248 appealed a disciplinary report, CDCR
                                  14                  Form 115, Rules Violation Report that Warner received on April 29,
                                                      2013. (Spaich Decl. ¶ 9, Ex. D.) Inmate appeal RJD 13-03812
                                  15                  concerned the cancellation of another inmate appeal, RJD 13-03734,
                                                      that concerned Warner’s contention that his behavioral credits had
                                  16                  been miscalculated. (Spaich Decl. ¶ 10, Ex. E.) Inmate appeal CHCF
                                                      13-00029 concerned Warner’s contention that while he was housed at
                                  17                  Stockton Acute Treatment Program at [CHCF], Stockton, California,
                                                      he had been improperly denied access to the law library. (Spaich
                                  18                  Decl. ¶ 11, Ex. F.) Inmate appeal RJD 13-03277 concerned Warner’s
                                                      contention that there was a misallocation of his trust funds and
                                  19                  accounting irregularities due to the collection of court filing fees.
                                                      (Spaich Decl. ¶ 12, Ex. G.)
                                  20
                                                      Inmate appeal RJD 14-02156 concerned Warner’s allegation that his
                                  21                  property had been lost or damaged through the negligence of staff
                                                      during his transfer from [RJD] to the Corcoran State Prison, Corcoran,
                                  22                  California. (Spaich Decl. ¶ 13, Ex. H.) Inmate appeal CMC 15-
                                                      02442 concerned the cancellation of another inmate appeal, CMC E-
                                  23                  15-02415, concerning personal property and arose out of events that
                                                      occurred at [CMC], San Luis Obispo, California. (Spaich Decl. ¶ 14,
                                  24                  Ex. I.) Inmate appeal SVSP 15- 05220 concerned the cancellation of
                                                      another inmate appeal, SVSP L-15-03197, an appeal that arose out of
                                  25

                                  26          2
                                                In 2019, Plaintiff only had one 602 appeal accepted at the third level of review—appeal
                                  27   log no. VSP-18-01918, which was filed on January 31, 2019. Spaich Decl., Ex. A (Dkt. 53-2 at
                                       7). However, that appeal was screened out on March 28, 2019 because the “time constraints
                                  28   [were] not met.” Id. Therefore, the Court only elaborates on the remaining appeals from 2013 to
                                       2018 instead of 2019.
                                                                                        9
                                                      events that occurred at [SVSP], Soledad, California. (Spaich Decl.
                                   1                  ¶ 15, Ex. J.) In inmate appeal SVSP L-15-03197, Warner alleged that
                                                      prison staff obstructed his access to the courts by denying him paper,
                                   2                  ink-pen fillers, legal documents, and access to other stored personal
                                                      property. (Id.)
                                   3
                                                      Inmate appeal CMC 16-00116 concerned Warner’s allegations that
                                   4                  Officer Malik subjected him to cruel and unusual punishment by
                                                      forcing him to endure wet and cold conditions under threat of a
                                   5                  disciplinary action. (Spaich Decl. ¶ 16, Ex. K.) Inmate appeal CMC
                                                      16-00823 concerned Warner’s allegations that the staff were not
                                   6                  appropriately honoring his medical lay-in. (Spaich Decl. ¶ 17, Ex. L.)
                                                      Inmate appeal RJD 16-02606 concerned Warner’s allegations that
                                   7                  staff had been deliberately indifferent to his Integrated Housing Code.
                                                      (Spaich Decl. ¶ 18, Ex. M.) Inmate appeal RJD 16-03809 concerned
                                   8                  Warner’s allegations that Officers Gillis and Henson had retaliated
                                                      against him on August 23, 2016 for filing an inmate appeal on July
                                   9                  19, 2016 against him. (Spaich Decl. ¶ 19, Ex. N.)
                                  10                  Inmate appeal RJD 17-00237 concerned Warner’s allegations that he
                                                      was improperly retained in Administrative [Segregation] Unit on
                                  11                  October 16, 2016 at [RJD,] San Diego, California. (Spaich Decl. ¶ 20,
                                                      Ex. O.) Inmate appeal RJD 17- 01579 concerned Warner’s allegation
                                  12                  that his property was mishandled by staff at [RJD,] San Diego,
Northern District of California
 United States District Court




                                                      California, during his transfer to Valley State Prison, Chowchilla,
                                  13                  California. (Spaich Decl. ¶ 21, Ex. P.) Inmate appeal VSP 17-02292
                                                      concerned Warner’s allegation that he was improperly housed.
                                  14                  (Spaich Decl. ¶ 22, Ex. Q.)
                                  15                  Inmate appeal VSP 18-00741 concerned Warner’s allegation that he
                                                      was improperly denied incoming mail [at Valley State Prison
                                  16                  (“VSP”)]. (Spaich Decl. ¶ 23, Ex. R.) Inmate appeal VSP 18-00649
                                                      concerned Warner’s allegation that he was improperly prevented from
                                  17                  disbursing funds from his trust account. (Spaich Decl. ¶ 24, Ex. S.)
                                                      Inmate appeal VSP 18-01113 concerned Warner’s allegation [relating
                                  18                  to a denial of photos sent to him by mail]. (Spaich Decl. ¶ 25, Ex. T.)
                                                      Inmate appeal VSP 18-01197 concerned Warner’s allegation that
                                  19                  inmate appeal VSP 18-01008 [which also related to a denial of photos
                                                      sent to him by mail], was improperly cancelled. (Spaich Decl. ¶ 26,
                                  20                  Ex. U.) Inmate appeal VSP 18-01665 concerned Warner’s allegation
                                                      that Officer Whitfield conducted a punitive search of his cell. (Spaich
                                  21                  Decl. ¶ 27, Ex. V.) Inmate appeal VSP 18-01575 concerned Warner’s
                                                      allegation that he had improperly been issued a Rules Violation
                                  22                  Report for threatening staff at [VSP], Chowchilla, California. (Spaich
                                                      Decl. ¶ 28, Ex. W.)
                                  23
                                       Dkt. 53 at 14-16 (citing Spaich Decl. ¶¶ 9-28, Exs. D-W) (brackets added).
                                  24
                                              C.    Legal Standard for Summary Judgment
                                  25
                                              Federal Rule of Civil Procedure 56 provides that a party may move for summary judgment
                                  26
                                       on some or all of the claims or defenses presented in an action. Fed. R. Civ. P. 56(a)(1). “The
                                  27
                                       court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
                                  28
                                                                                        10
                                   1   material fact and the movant is entitled to judgment as a matter of law.” Id.; see Anderson v.

                                   2   Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The moving party has the burden of

                                   3   establishing the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S.

                                   4   317, 323 (1986); Fed. R. Civ. P. 56(c)(1)(A) (requiring citation to “particular parts of materials in

                                   5   the record”). The court is only concerned with disputes over material facts and “[f]actual disputes

                                   6   that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the

                                   7   task of the court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan,

                                   8   91 F.3d 1275, 1279 (9th Cir. 1996). If the moving party meets this initial burden, the burden then

                                   9   shifts to the non-moving party to present specific facts showing that there is a genuine issue for

                                  10   trial. See Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

                                  11   U.S. 574, 586-87 (1986). If the nonmoving party fails to make this showing, “the moving party is

                                  12   entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 323.
Northern District of California
 United States District Court




                                  13          The failure to exhaust administrative remedies is an affirmative defense that must be raised

                                  14   in a motion for summary judgment. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en

                                  15   banc). The defendants have the initial burden to prove “that there was an available administrative

                                  16   remedy, and that the prisoner did not exhaust that available remedy.” Id. at 1172. If the

                                  17   defendants carry that burden, “the burden shifts to the prisoner to come forward with evidence

                                  18   showing that there is something in his particular case that made the existing and generally

                                  19   available administrative remedies effectively unavailable to him.” Id. The ultimate burden of

                                  20   proof remains with defendants, however. Id. “If material facts are disputed, summary judgment

                                  21   should be denied, and the district judge rather than a jury should determine the facts.” Id. at 1166.

                                  22   A district court may consider only admissible evidence in ruling on a motion for summary

                                  23   judgment. See Fed. R. Civ. P. 56(e); Orr v. Bank of America, 285 F.3d 764, 773 (9th Cir. 2002).

                                  24          In support of their motion for summary judgment, Defendants have submitted a declaration

                                  25   from OOA Acting Chief Spaich along with supporting exhibits, which are mostly copies of

                                  26   Plaintiff’s inmate appeals. Dkts. 53-1, 53-2. Acting Chief Spaich states that he conducted a

                                  27   review of the OOA system files to locate any third level inmate appeals between October 2013 and

                                  28   February 4, 2019 properly submitted by Plaintiff, and attached to his declaration is a true and
                                                                                         11
                                   1   accurate copy of the IATS Printout for Plaintiff. Spaich Decl. ¶¶ 4-5, Ex. A. Also attached to his

                                   2   declaration are true and correct copy of the responses at all three levels of appeal to Plaintiff’s

                                   3   twenty-two appeals. Id. ¶¶ 6-28, Exs. A-W. Because the aforementioned documents have been

                                   4   properly authenticated pursuant to Federal Rule of Evidence 803(6), the Court will consider these

                                   5   documents in connection with Defendants’ motion for summary judgment.

                                   6          As mentioned, Plaintiff did not file an opposition to Defendants’ dispositive motion.

                                   7   However, Plaintiff has filed a verified amended complaint, which he has signed under penalty of

                                   8   perjury. Dkt. 42 at 15. The Court may treat the allegations in the verified amended complaint as

                                   9   an opposing affidavit to the extent such allegations are based on Plaintiff’s personal knowledge

                                  10   and set forth specific facts admissible in evidence. See Schroeder v. McDonald, 55 F.3d 454, 460

                                  11   & nn.10-11 (9th Cir. 1995) (treating a plaintiff’s verified complaint as opposing affidavit where,

                                  12   even though verification not in conformity with 28 U.S.C. § 1746, he stated under penalty of
Northern District of California
 United States District Court




                                  13   perjury that contents were true and correct, and allegations were not based purely on his belief but

                                  14   on his personal knowledge).

                                  15          D.    Plaintiff’s Claims
                                  16          The following background relating to Plaintiff’s claims is taken from the Court’s February

                                  17   6, 2019 Order screening the amended complaint:

                                  18                  Here, as mentioned above, Plaintiff no longer alleges that Defendants
                                                      have violated the terms of the settlement agreement in Warner I.
                                  19                  Instead, he now presents new facts in his amended complaint alleging
                                                      that he is still being denied a Kosher diet, which is required by his
                                  20                  religious beliefs as a member of the Jewish religion. Plaintiff claims
                                                      as follows in his amended complaint: On or about June 24, 2013, the
                                  21                  CDCR “began providing [him] food products labeled as ‘kosher’ as a
                                                      result of [the CDCR’s] acknowledgement of the fact that Plaintiff’s
                                  22                  religious belief[s] established a requirement of a Kosher Religious
                                                      Diet.” Dkt. 37-1 at 3. However, Plaintiff was served “substandard,
                                  23                  degrade food product[] manufacture by Element’s Food Group, Inc.
                                                      in container[s] which bore mere sticker tape sticker seal[s] reflecting
                                  24                  “earthKosher” logo, intended to represent kosher certification.” Id. at
                                                      4. In addition, he “suffered constipation due to consuming a regular
                                  25                  diet of Element’s Fo[o]d Group, Inc.’s food products.” Id. at 5. On
                                                      May 24, 2014, Plaintiff was “compelled to withdraw from the
                                  26                  religious diet program altogether and revert to accepting regular non-
                                                      kosher designated food[] as a regular diet . . . after rec[ei]ving another
                                  27                  spoiled rotten meal manufactured by Element’s Food Group, Inc.
                                                      enterprise.” Id. On or about January 6, 2015, Plaintiff was provided
                                  28                  “food product[] manufactured by ABC Ventures, located in
                                                                                         12
                                                         Sacramento California, at the Bateman Facility as part of the Kosher
                                   1                     Religious Diet approved by Defendant Maurino. Id. at 8. Plaintiff
                                                         claims that the “food product[] manufactured by ABC Ventures
                                   2                     [were] also served in non-factory sealed, misbranded, and mislabeled
                                                         container[s] which contain[ed] individual unit[s] of food product[]
                                   3                     baring no brand identification[], list of ingredient[s] or nutritional
                                                         value information.” Id. Plaintiff then submitted a grievance, 602
                                   4                     appeal log number SVSP-15-1749, in which he complained about the
                                                         aforementioned alleged Kosher Religious Diet. Id. at 9. In response,
                                   5                     Defendants reviewed his appeal and responded by providing Plaintiff
                                                         with “evidence that the food product[s] manufactured by ABC
                                   6                     Ventures, and provided to him as a Kosher Religious Diet, were
                                                         actually certified by [a] Brooklyn, New York organization.” Id. at 8.
                                   7                     Plaintiff claims that “neither earthKosher, located in Boulder,
                                                         Colorado, or the Triangle K., Inc. certification agency located in
                                   8                     Brooklyn, New York, operated in the certification processes at these
                                                         facility[ies] on a daily basis to ensure compliance with all Kosher
                                   9                     laws at all times of production. Id. at 9. Plaintiff also claims that “not
                                                         a single kosher Certification Agency located in the State of California
                                  10                     would agree to the certification of the food product[s] manufactured
                                                         by earthKosher or ABC Ventures as being in compliance with
                                  11                     Orthodoxed [sic] Jewish laws. Id. As such, by denying SVSP-15-
                                                         1749, Plaintiff claims that “Defendant[s] and their agent[s] have
                                  12                     systematically deprived [him] of a reliable, one-hundred percent
Northern District of California
 United States District Court




                                                         Orthodoxed [sic] Jewish religious diet for approximately either (8)
                                  13                     years although [he] is entitled to such a diet while under their
                                                         authority within the CDCR.” Id. at 11.
                                  14
                                       Dkt. 41 at 6-7.
                                  15
                                              E.    Analysis
                                  16
                                              Defendants claim that the prison has no record of either his First Amendment or RLUIPA
                                  17
                                       claims against Defendants showing that either claim has been exhausted at the final level of
                                  18
                                       review. Dkt. 51 at 18. Defendants argue that Plaintiff’s claims remain unexhausted because he
                                  19
                                       never submitted them to, nor received a substantive decision by the final level of review as
                                  20
                                       required by prison regulations. Id. at 18-22. Therefore, Defendants argue that they are entitled to
                                  21
                                       summary judgment based on Plaintiff’s failure to exhaust his administrative remedies. Id. at 22.
                                  22
                                              In support of Defendants’ argument that Plaintiff’s claims are unexhausted, Defendants
                                  23
                                       submit evidence that the non-medical appeals submitted by Plaintiff do not grieve either the First
                                  24
                                       Amendment or RLUIPA claims against Defendants. Specifically, during the time frame at issue,
                                  25
                                       Plaintiff submitted twenty-two non-healthcare appeal to the OOA that was accepted by and
                                  26
                                       received a decision from the OOA. Spaich Decl. ¶¶ 6-28, Exs. A-W. But Defendants argue that
                                  27
                                       none of these appeals concerned allegations relating to Plaintiff’s claims against Defendants. See
                                  28
                                                                                            13
                                   1   Dkt. 52 at 18-22; see also Spaich Decl. ¶¶ 6-28, Exs. A-W. Finally, Defendants point out that

                                   2   while two of his appeals, log nos. CHCF 13-00097 and RJD 16-02054, concerned the alleged

                                   3   denial of a Kosher Religious Diet, neither of the two appeals exhausted Plaintiff’s claims against

                                   4   Defendants. Dkt. 52 at 19-22 (citing Spaich Decl. ¶¶ 6-8, Exs. A-C).

                                   5          The Court has reviewed Plaintiff’s aforementioned twenty-two appeals, including the

                                   6   appeals relating to a denial of a Kosher Religious Diet—CHCF 13-00097 and RJD 16-02054, and

                                   7   agrees with Defendants’ assessment that Plaintiff failed to mention anything about his First

                                   8   Amendment and RLUIPA claims against the specific Defendants named in the amended

                                   9   complaint. See Spaich Decl. ¶¶ 6-28, Exs. A-W. Specifically, nowhere in either of two

                                  10   aforementioned relevant appeals (CHCF 13-00097 and RJD 16-02054) does the Director’s level

                                  11   reviewer handle Plaintiff’s First Amendment and RLUIPA claims against Defendants. See Spaich

                                  12   Decl. ¶¶ 6-8, Exs. A-C. A grievant must utilize all steps of the grievance process made available
Northern District of California
 United States District Court




                                  13   by the prison so that it can reach the merits of the complaint. Woodford, 548 U.S. at 90. Here, the

                                  14   record shows that Plaintiff failed to exhaust his administrative remedies as to his First Amendment

                                  15   and RLUIPA claims against Defendants. See Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir.

                                  16   2009) (no exhaustion where grievance complaining of upper bunk assignment failed to allege, as

                                  17   the complaint had, that nurse had ordered lower bunk but officials disregarded that order).

                                  18   Furthermore, the regulations specifically require that the appeal name “all staff member(s)

                                  19   involved” and “describe their involvement in the issue.” Cal. Code Regs. tit. 15, § 3084.2(a)(3).

                                  20   Because Plaintiff did not name Defendants or describe their involvement when he filed either

                                  21   CHCF 13-00097 or RJD 16-02054, he failed to satisfy these requirements with respect to his First

                                  22   Amendment and RLUIPA claims against Defendants in this action.

                                  23          In sum, Defendants met their initial burden as the moving party by setting forth evidence

                                  24   to demonstrate Plaintiff’s non-exhaustion, specifically by conducting a search of the CDCR’s

                                  25   records and finding no grievances submitted to the Director’s level by Plaintiff concerning his

                                  26   First Amendment and RLUIPA claims. See Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

                                  27   2015). Defendants, relying on declarations of OOA Acting Chief Spaich, argue that none of the

                                  28   appeals Plaintiff submitted at the third level of review (during the relevant time frame) include his
                                                                                        14
                                   1   First Amendment and RLUIPA claims against Defendants. See Spaich Decl. ¶¶ 6-8. Lastly, the

                                   2   two appeals relating to the denial of a Kosher Religious Diet—CHCF 13-00097 and RJD 16-

                                   3   02054—did not mention Defendants or describe their involvement, and thus Plaintiff failed to

                                   4   meet the exhaustion requirement to name “all staff member(s) involved” and “describe their

                                   5   involvement in the issue.” See Cal. Code Regs. tit. 15, § 3084.2(a)(3). Under Albino, Defendants

                                   6   have therefore proven that there was an available administrative remedy and that Plaintiff did not

                                   7   exhaust that available remedy. See Paramo, 775 F.3d at 1191.

                                   8          Upon the burden shifting to Plaintiff, in regards to his First Amendment and RLUIPA

                                   9   claims, the Court finds that Plaintiff has not presented any evidence disputing Defendants’

                                  10   evidentiary assertions that he failed to exhaust his claims. Plaintiff has failed to show that “there

                                  11   is something particular in his case that made the existing and generally available administrative

                                  12   remedies effectively unavailable to him by ‘showing that the local remedies were ineffective,
Northern District of California
 United States District Court




                                  13   unobtainable, unduly prolonged, inadequate, or obviously futile.’” Id. As mentioned above,

                                  14   Plaintiff did not file an opposition to Defendants’ motion, and this he has failed to put forth proof

                                  15   of exhaustion. Thus, Plaintiff has failed to bring forth evidence to defeat Defendants’ motion for

                                  16   summary judgment as to his First Amendment and RLUIPA claims. The Court further notes that

                                  17   Plaintiff did not mention anything about his efforts to exhaust in the amended complaint. See Dkt.

                                  18   42.3 Meanwhile, the evidence produced by the Defendants is sufficient to carry their ultimate

                                  19
                                              3
                                  20             While Plaintiff mentioned in his amended complaint that he filed one 602 appeal—log
                                       no. SVSP-15-1749, in which he complained about the Kosher Religious Diet. Dkt. 42 at 9.
                                  21   However, he did not allege that he exhausted the issues in his amended complaint in that appeal.
                                       See Dkt. 42. Instead, Plaintiff claims that by denying SVSP-15-1749, “Defendant[s] and their
                                  22   agent[s] have systematically deprived [him] of a reliable, one-hundred percent Orthodoxed [sic]
                                       Jewish religious diet for approximately either (8) years although [he] is entitled to such a diet
                                  23   while under their authority within the CDCR.” Id. at 11. The Court notes Plaintiff did not submit
                                       proof the he filed SVSP-15-1749 in the form of an exhibit in support of his amended complaint,
                                  24   nor did he submit it in opposition to the motion for summary judgment (as he did not file an
                                       opposition). Even if Plaintiff had submitted proof that he filed SVSP-15-1749, such proof would
                                  25   be irrelevant because SVSP-15-1749 is not an appeal that relates to the issue of how Defendants’
                                       denial of that appeal violated his constitutional rights. Specifically, Plaintiff alleges that
                                  26   Defendants were the ones responsible for denying SVSP-15-1749, and thus their alleged
                                       unconstitutional actions were not among the issues raised in SVSP-15-1749. Therefore, Plaintiff
                                  27   would not have met his burden in order to defeat Defendants’ motion for summary judgment
                                       because SVSP-15-1749 is irrelevant to the issue of whether he exhausted his available remedies as
                                  28   to his claims against Defendants in his amended complaint.

                                                                                         15
                                   1   burden of proof in light of Plaintiff’s verified factual allegations.

                                   2          The record in this case demonstrates that Plaintiff had the opportunity and ability to

                                   3   properly exhaust the aforementioned retaliation claim but failed to do so. Therefore, Defendants

                                   4   are entitled to summary judgment under Rule 56 based on Plaintiff’s failure to exhaust

                                   5   administrative remedies. See Albino, 747 F.3d at 1166. Accordingly, the Court GRANTS

                                   6   Defendants’ motion for summary judgment as to his First Amendment and RLUIPA claims

                                   7   against Defendants, which are subject to dismissal without prejudice.4 See McKinney v. Carey,

                                   8   311 F.3d 1198, 1200-01 (9th Cir. 2002) (proper course in claims dismissed due to failure to

                                   9   exhaust administrative remedies is dismissal without prejudice to refiling).

                                  10   III.   CONCLUSION
                                  11          For the reasons outlined above, the Court orders as follows:

                                  12          1.      Defendants’ motion for summary judgment is GRANTED as to all claims, and
Northern District of California
 United States District Court




                                  13   judgment will be entered in their favor. Dkt. 53. Specifically, Defendants’ motion for summary

                                  14   judgment is GRANTED based on Plaintiff’s failure to exhaust administrative remedies as to his

                                  15   First Amendment and RLUIPA claims against Defendants. Thus, his First Amendment and

                                  16   RLUIPA claims are DISMISSED without prejudice to refiling after exhausting California’s prison

                                  17   administrative process. See McKinney, 311 F.3d at 1200-01.

                                  18          2.      Defendants’ Motion for Judgment on the Pleadings is DENIED as moot. Dkt. 53.

                                  19          3.      The Clerk shall close the file and terminate as moot any remaining pending

                                  20   motions.

                                  21          4.      This Order terminates Docket No. 53.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 9, 2020                              _____________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27
                                              4
                                               The Court’s decision to grant Defendants’ motion for summary judgment as to the First
                                       Amendment and RLUIPA claims against Defendants based on Plaintiff’s failure to exhaust
                                  28   administrative remedies obviates the need to consider any of their alternative arguments as to these
                                       claims.
                                                                                       16
